



Exhibit 10.17
AMENDMENT NO. 5 TO AMENDED AND RESTATED SENIOR SECURED REVOLVING CREDIT FACILITY
AGREEMENT


THIS AMENDMENT NO. 5 TO AMENDED AND RESTATED SENIOR SECURED REVOLVING CREDIT
FACILITY AGREEMENT (this “Amendment”) is made as of the ___ day of June, 2018,
by and among ERA GROUP INC., a corporation incorporated under the laws of the
State of Delaware (hereinafter called the “Borrower”), the other Security
Parties signatory hereto, SUNTRUST BANK, as administrative agent (the
“Administrative Agent”), and the Lenders signatory hereto, and amends and is
supplemental to the Amended and Restated Senior Secured Revolving Credit
Facility Agreement, dated March 31, 2014 (as amended by that certain Amendment
No. 1 to Amended and Restated Senior Secured Revolving Credit Facility
Agreement, dated May 18, 2015, as further amended by that certain Consent and
Amendment No. 2 to Amended and Restated Senior Secured Revolving Credit Facility
Agreement, dated March 4, 2016, as further amended by that certain Consent and
Amendment No. 3 to Amended and Restated Senior Secured Revolving Credit Facility
Agreement, dated October 27, 2016, and as further amended by that certain
Amendment No. 4 to Amended and Restated Senior Secured Revolving Credit Facility
Agreement, dated March 7, 2018, the “Original Agreement”, and as further amended
and supplemented hereby, the “Agreement”).
W I T N E S S E T H T H A T:


WHEREAS, the Lenders have agreed to provide to the Borrower a revolving credit
facility in the amount of One Hundred Twenty-Five Million Dollars
($125,000,000), including Letters of Credit not to exceed Fifty Million Dollars
($50,000,000) in the aggregate and a Swing Line Facility not to exceed Twenty
Five Million Dollars ($25,000,000), as such facility amount may be increased as
provided therein;
WHEREAS, the Borrower desires to replace the helicopters that are U.S. Bancorp
Helicopters with other helicopters, which may include helicopters that were
Mortgaged Helicopters, provided the Borrower is in compliance with the Financial
Covenants and no Event of Default has occurred and is continuing after giving
effect to such release; and
WHEREAS, the Lenders and the other parties hereto have agreed to amend the
Original Agreement as provided herein.
NOW, THEREFORE, in consideration of the premises and such other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged by the parties, it is hereby agreed as follows:
1.
Definitions. Unless otherwise defined herein, words and expressions defined in
the Original Agreement have the same meanings when used herein, including in the
recitals hereto.

2.
Representations and Warranties. Each of the Security Parties hereby reaffirms,
as of the date hereof and after giving effect to this Amendment, each and every
representation and warranty made by it in the Original Agreement, the Notes, the
Security Documents and the other Loan Documents except for representations and
warranties, if any, given as of a specified date, which shall be true and
correct as of such specified date. Additionally, each of the Security Parties
hereby represents and warrants that this Amendment has been duly executed and
delivered for the benefit of or on behalf of such Security Party and constitutes
a legal, valid and binding obligation of such Security Party, enforceable
against such Security Party in accordance with its terms, except as the
enforceability hereof may be



DMSLIBRARY01\32209973.v4

--------------------------------------------------------------------------------





limited by bankruptcy, insolvency, reorganization, moratorium and other laws
affecting creditors’ rights and remedies in general.
3.
No Defaults. Each of the Security Parties hereby represents and warrants that,
after giving effect to this Amendment, no Event of Default nor event which, with
the passage of time, giving of notice or both would become an Event of Default,
has occurred or is continuing as of the date hereof.

4.
Performance of Covenants. Each of the Security Parties hereby reaffirms that,
after giving effect to this Amendment, it has duly performed and observed the
covenants and undertakings set forth in the Agreement, the Notes, the Security
Documents and the other Loan Documents that are required to be performed by it
and each of the Security Parties covenants and undertakes to continue duly to
perform and observe such covenants and undertakings so long as the Agreement, as
the same is amended and supplemented hereby, shall remain in effect.

5.
Amendments to the Original Agreement. Subject to the terms and conditions of
this Amendment:

A.
All references to “this Agreement” or “the Agreement” in the Original Agreement
shall refer and shall be deemed to refer to the Original Agreement as further
amended and supplemented by this Amendment.

B.
Section 1.1 (Defined Terms) of the Original Agreement is hereby modified by
amending and restating the definitions of “U.S. Bancorp Helicopters” appearing
therein as follows:

“U.S. Bancorp Helicopters” means (i) one (1) AgustaWestland Philadelphia
Corporation model AW139 Helicopter bearing manufacturer’s serial number 41369
and United States Registration No. N553RD, (ii) one (1) AgustaWestland
Philadelphia Corporation model AW139 Helicopter bearing manufacturer’s serial
number 41224 and United States Registration No. N415JH and (iii) one (1)
AgustaWestland Philadelphia Corporation model AW139 Helicopter bearing
manufacturer’s serial number 31322 and United States Registration No. N819JA,
each owned by Era Helicopters, LLC, a Delaware limited liability company and a
wholly owned Subsidiary of the Borrower (“Era Helicopters”), which are subject
to mortgages granted by Era Helicopters in favor of U.S. Bancorp Equipment
Finance, Inc.


6.
Conditions Precedent. The effectiveness of this Amendment is expressly subject
to the satisfaction of the following conditions precedent:

a.
Execution and Delivery. The Administrative Agent, the Majority Lenders and the
Security Parties shall have executed and delivered this Amendment to the
Administrative Agent;

b.
Events of Default. The Administrative Agent shall be satisfied that, after
giving effect to this Amendment, no Event of Default or event which, with the
passage of time, giving of notice or both would become an Event of Default has
occurred and is continuing;

c.
Representations and Warranties. After giving effect to this Amendment, the
representations and warranties of the Security Parties contained in the
Agreement, this Amendment, the Security Documents and the other Loan Documents
shall be true on and as of the date of



2







--------------------------------------------------------------------------------





this Amendment (except for representations and warranties (if any) given as of a
specified date, which representations and warranties shall have been true on and
as of such specified date);
d.
Expenses The Borrower shall pay promptly to the Administrative Agent all
reasonable and documented costs and expenses (including the reasonable and
documented legal fees and expenses of King & Spalding and one aircraft counsel)
of the Administrative Agent for the preparation and/or execution of this
Amendment and any documents prepared and/or executed in connection herewith.

7.
No Other Amendment; Loan Document. Except as expressly amended and supplemented
by this Amendment, all other terms and conditions of the Original Agreement
shall remain in full force and effect and the Original Agreement shall be read
and construed as if the terms of this Amendment were included therein by way of
addition or substitution, as the case may be. The execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Lenders under the Original Agreement, nor constitute a
waiver of any provision of the Original Agreement. This Amendment shall
constitute a Loan Document for all purposes of the Agreement. Other Documents.
Upon the effectiveness of this Amendment, each of the Security Parties and the
Creditors hereby consents and agrees that all references in the Security
Documents to the “Credit Agreement” shall refer and shall be deemed to refer to
the Original Agreement as amended and supplemented by this Amendment. By the
execution and delivery of this Amendment, each Security Party hereby consents
and agrees that the Security Documents and any other documents that have been or
may be executed as security for the Obligations shall remain in full force and
effect notwithstanding the amendments contemplated hereby. Without limiting the
foregoing, (i) each Guarantor acknowledges that, notwithstanding anything to the
contrary contained herein, or any actions now or hereafter taken by the Lenders
with respect to any obligation of the Borrower in connection with the Agreement,
the Guaranty (A) is and shall continue to be a primary obligation of such
Guarantor, (B) is and shall continue to be an absolute, unconditional, joint and
several, continuing and irrevocable guaranty of payment and (C) is and shall
continue to be in full force and effect in accordance with its terms and (ii)
nothing contained herein to the contrary shall release, discharge, modify,
change or affect the original liability of the Guarantors under the Guaranty.No
Novation. This Amendment is not intended by the parties to be, and shall not be
construed to be, a novation of the Original Agreement or an accord and
satisfaction in regard thereto.

8.
Governing Law. This Amendment shall be governed by, and construed in accordance
with, the laws of the State of New York.

9.
Further Assurances. Each Security Party hereby consents and agrees that if this
Amendment or any of the Security Documents shall at any time be or be deemed by
the Administrative Agent for any reason insufficient, in whole or in part, to
carry out the true intent and spirit hereof or thereof, it will execute or cause
to be executed such other and further assurances and documents as in the
reasonable opinion of the Administrative Agent may be reasonably required in
order more effectively to accomplish the purposes of this Amendment and the
Security Documents.Counterparts. This Amendment may be executed in as many
counterparts as may be deemed necessary or convenient, and by the different
parties hereto on separate counterparts each of which, when so executed, shall
be deemed to be an original but all such counterparts shall constitute but one
and the same agreement. Delivery of an executed counterpart of this Amendment by
facsimile transmission or by electronic mail in pdf form shall be as effective
as delivery of a manually executed counterpart hereof.



3







--------------------------------------------------------------------------------







12.
Headings. In this Amendment, section headings are inserted for convenience of
reference only and shall be ignored in the interpretation of this Amendment.



[remainder of page intentionally left blank]



IN WITNESS WHEREOF, each of the parties hereto has executed this Amendment by
its duly authorized representative on the day and year first above written.


ERA GROUP INC.,
as Borrower




By                    
Name:
Title:




ERA HELICOPTERS, LLC,
as a Guarantor




By:                    
Name:
Title:




ERA AERÓLEO LLC,
AEROLEO INTERNACIONAL, LLC,
ERA DHS LLC,
ERA LEASING LLC,
ERA MED LLC,
ERA AUSTRALIA LLC
ERA DO BRAZIL LLC,
each as a Guarantor




By:                    
Name:
Title:











SUNTRUST BANK,
as Administrative Agent and a Lender






By                    
Name:    
Title:    







_________________________,
as a Lender






By                    
Name:    
Title:    


4





